Citation Nr: 1213703	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark,  Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the claims file has subsequently been transferred to the RO in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  

This case was previously before the Board in November 2009, when service connection claims for frostbite of his hands and feet, and a right arm disorder secondary to a dog bite were denied.  His service connection claim for erectile dysfunction was remanded for further development.  In May 2011, the Board remanded the Veteran's service connection claim for erectile dysfunction in order to obtain a VA examination and memorandum describing documents in the Veteran's Virtual VA File.  A supplemental statement of the case was issued in July 2011.  

In September 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011). The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion was provided to the Veteran in January 2012. The Veteran was afforded 60 days to provide additional argument or evidence.  No response has been received.  

The Board notes that the Veteran testified at his September 2009 BVA hearing regarding cysts on his scrotum and prostate cancer; however, the discussion below will be limited to the scope of the issue on appeal, which pertains to the Veteran's erectile dysfunction.  The matter of a separate claim for whether new and material evidence has been submitted to reopen a claim of service connection for prostatitis and scrotal abscess is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Erectile dysfunction was not shown in service; and, the competent and credible evidence is against the finding that any current erectile dysfunction is related to the Veteran's active service or any incident related thereto.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  Identified private treatment records were obtained as well.  The Veteran has not identified any additional outstanding medical evidence.  

The Board notes that the Veteran indicated in his January 2007 substantive appeal that he underwent surgery at Ft. Knox to treat his testicles which had swollen due to tight fitting pants he had to wear during basic training.  These records have not been located despite an exhaustive search. 

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The November 2009 BVA Remand sought to obtain the treatment records from 
Ft. Knox.  The Department of the Army indicated that they were unable to locate any medical records from Ft. Knox.  They noted that the records may have been sent to the National Personnel Records Center (NPRC).  A response from the NPRC indicated that the requested records were not located.  The Veteran was sent written notification that his records were unable to be obtained; a phone call reiterating this information was also provided to him.  A March 2011 Formal Finding of the unavailability of the service treatment records was made by the RO.  The Veteran has not provided these records.  

The Board finds that the duty to assist in obtaining the Veteran's in-service hospitalization records has been met to the extent possible under the circumstances.

Next, a VA examination and opinion was obtained in July 2011 and a VHA opinion was obtained in September 2011 to address the nature and etiology of the Veteran's erectile dysfunction.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained are more than adequate.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the September 2009 BVA hearing, the VLJ identified the issue on appeal.  See BVA Hearing Transcript (T.) at 2.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  As noted above, the Board remanded the Veteran's claim in November 2009 to attempt to locate hospitalization records from service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially alleges that his erectile dysfunction was caused by the tight fitting uniform he had to wear during basic training, which he asserts caused swelling in the groin.  See January 2007 Substantive Appeal.  The Veteran has indicated that this problem has continued to plague him to the point where he eventually received a penile implant.  See Id. 

In considering the claim for service connection, the Board begins by initially considering whether his disability existed prior to his service.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).

The Board notes that a private treatment record dated in April 1978 reflects that the Veteran was experiencing symptomatology associated with erectile dysfunction at that time.  The Veteran stated that he had been experiencing problems with attaining or maintaining an erection since the age of 19.  The Board notes that records in the claims file indicate that the Veteran was born in 1929.  This would indicate that the Veteran suffered from symptomatology of erectile dysfunction since 1948, pre-dating service. 

In assessing whether the Veteran was in sound condition upon entry into service, the treatment records have been reviewed.  The Board initially notes that a February 1951 entrance examination reflected a normal clinical evaluation of his genitourinary system.  

Moreover, the claims file does not contain clear and unmistakable evidence to rebut such presumption.  The Board acknowledges the April 1978 post-service treatment record indicating that the Veteran suffered from erectile dysfunction symptomatology as early as 1948, approximately three years prior to entry into service.  However, the United States Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, and giving him the benefit of the doubt, the Board will proceed under the premise that his erectile dysfunction did not preexist service. 

The Board notes that the Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis related to erectile dysfunction.  While the Veteran was treated for urethritis and prostatitis, erectile dysfunction was not noted.   


Post-service evidence does not reflect symptomatology associated with erectile dysfunction for several decades following separation from service.  Specifically, complaints and treatment associated with erectile dysfunction issues were first noted in an April 1978 private treatment record.  Erectile dysfunction was not diagnosed for over 15 years later.  The objective medical evidence does not reflect erectile dysfunction in service or for many years thereafter.

In addition to the absence of documented post-service symptomatology related to erectile dysfunction for several decades, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to this disorder.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).

There is no dispute that Veteran is competent to report symptoms of erectile dysfunction because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Veteran's reported history of continued symptoms since active service is simply inconsistent with the other evidence of record.  For example, at the April 1978 treatment visit, the Veteran stated that he had been experiencing problems with attaining or maintaining an erection since the age of 19.  The contemporaneous medical evaluation did not identify erectile dysfunction.  Indeed, records dated from 1978 to 1982 make no reference to erectile dysfunction or the treatment thereof.  There are only findings related to prostatitis.  Such weighs against the veracity of the Veteran's assertion of continuity of symptomatology.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  It is also noteworthy that the examiner remarked that the Veteran had fathered three children.  Moreover, when he filed his claims for genitourinary system problems (carbuncle of the penis, gland problems, prostatitis, and a scrotal abbesses) in 1981 and 1985, he made no mention of experiencing erectile dysfunction.  That too serves erode the Veteran's credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Moreover, and while not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1953) and initial reported symptoms in 1978, and diagnosis in June 1994.  At a June 1994 Urological Consultation, when initially being seen for complaints of erectile dysfunction, the Veteran provided a history of working with jack hammers, which he felt was traumatic to his groin area.  He made no mention of his active military service or chronicity since that time.  The Board finds this statement, which was made to a physician for the purposes of assessing his health, and well in advance of his claim for benefits in September 2005, to be highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It also weighs heavily against his current assertion of experiencing chronic erectile dysfunction since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, the records from the Veteran's treating urologist, dated between 1994 and 2003, document ongoing treatment for erectile dysfunction but make no mention of his active military service.

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's erectile dysfunction to active duty.    

To that end, the Board has considered the July 2011 VA examination and opinion, and the September 2011 VHA opinion undertaken to specifically address the Veteran's erectile dysfunction claim.  The July 2011 VA examiner reviewed the Veteran's claims file.  Upon physical examination, the Veteran was diagnosed with incomplete erectile dysfunction, active, no other residuals.  The VA examiner opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current erectile dysfunction was caused or aggravated to any degree by his documented urethritis and prostatitis during his military service, or otherwise caused or aggravated to any degree by his military service.  This opinion does not support a grant of service connection.

The fact that the July 2011 opinion was couched in speculative terms does not undermine its probative value.  Notably, Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the Court held that in relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.

Here, the examiner rationalized that the service treatment records documented urethritis and prostatitis.  However, he reflected that the service medical record, including the separation examination were silent for any erectile dysfunction.  He indicated that the current medical literature does not support a cause and effect relationship between urethritis and/or prostatitis and the subsequent development of erectile dysfunction.  The VA examiner concluded his report opining that there is no current objective evidence that the Veteran's documented urethritis/prostatitis diagnoses during his military service were more than acute and transitory events or that they could have caused or aggravated to any degree his current erectile dysfunction.  He indicated that there was no current objective evidence that the Veteran's current erectile dysfunction was caused or aggravated to any degree by his military service. 

A September 2011 VHA examiner once again considered the Veteran's claim.  Specifically, he addressed the Veteran's primary contention that his erectile dysfunction is related to wearing tight fitting pants in service.  The VHA examiner reviewed the Veteran's claims file.  He noted that that the Veteran had no documented history of erectile dysfunction in service.  The VHA examiner stated that based on the record, the Veteran had documented symptoms of erectile dysfunction in 1978 and that the symptoms progressed.  The VHA examiner opined that there is no known evidence of a cause and effect relationship between tight fitting clothing and erectile dysfunction.  He noted that it is reasonable to assume that the Veteran was potent from 1953 following military discharge until 1978 when he first claimed symptoms of erectile dysfunction.  He stated that there is no known evidence of any possible clinical event that could result in a delay in clinical manifestation of symptoms of erectile dysfunction for a time interval of 25 years from military service until symptoms first occurred.  He additionally noted that there is no known evidence of a cause and effect relationship between prostatitis and erectile dysfunction or urethritis and erectile dysfunction.  

The Board finds that the July 2011 VA examination and opinion, and the September 2011 VHA opinion are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file.  Moreover, the July 2011 VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed erectile dysfunction, and active duty service.  Although the Veteran is competent to report that he has problems maintaining an erection, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's erectile dysfunction and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his inability to maintain an erection, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder. In contrast, the July 2011 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  The September 2011 VHA examiner similarly considered the Veteran's entire claims file.  Therefore, the Board finds that the July 2011 and September 2011 opinions are the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's erectile dysfunction is due to any event or injury in service. 

The Board notes that the Veteran has additionally asserted that his erectile dysfunction is related to frostbite.  See May 2006 Notice of Disagreement.  Initially, the Board observes that the Veteran's service treatment records are silent for any frostbite.  Significantly, the current medical evidence does not reveal a diagnosis of loss of use of a creative organ related to frostbite.  Although the Veteran is diagnosed with erectile dysfunction, none of the records suggest that the Veteran has a diagnosis of loss of use of a creative organ related to frostbite.  Thus, the Board concludes that the Veteran does not meet the criterion of a current disability related to frostbite.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, if his erectile dysfunction were deemed to be reported to a cold injury, the fact remains that the service treatment records are absent any findings of cold injury and there is no history of the same.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection.  Therefore, his claim must be denied.


ORDER

Service connection for erectile dysfunction is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


